                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,

                       v.

 ASA LEA,                                          Case No. 19-cr-89 (CRC)

                       Defendant.

                                  MEMORANDUM OPINION

       In November 2019, a jury convicted Asa Lea of unlawful possession of a firearm and

ammunition by a felon. Mr. Lea now moves for a judgment of acquittal and a new trial, arguing

that the evidence presented at trial was insufficient to convict him of the crime. Finding ample

evidence to support the conviction, the Court will deny the motions.

       On March 5, 2019, Lea was approached by two Metro Transit Police Department

officers, Lemuel Woods and Karroll Wooley, who suspected that he was smoking marijuana at a

bus stop. The officers eventually arrested Mr. Lea and recovered a gun from his front coat

pocket. At his trial in November 2019, the government presented testimony from both arresting

officers and the crime scene recovery officer as well as physical evidence recovered from Mr.

Lea, including the firearm, ammunition, a digital scale, and $1,782 in currency. The defense

presented testimony from a chemist employed by the D.C. Department of Forensic Sciences and

Metro Transit Police Officer Justin Guida. On November 21, 2019, the jury convicted Mr. Lea

of unlawful possession of a firearm and ammunition by a person convicted of crime punishable

by imprisonment for a term exceeding one year, in violation of 18 U.S.C. § 922(g)(1).

       Mr. Lea now moves for a judgment of acquittal under Federal Rule of Criminal

Procedure 29 and a new trial under Federal Rule of Civil Procedure 33 based on insufficiency of

the evidence. The Court should grant a Rule 33 motion on the ground that the verdict is against
the weight of the evidence “only in the extraordinary circumstances where the evidence

preponderates heavily against the verdict.” United States v. Rogers, 918 F.2d 207, 213 (D.C.

Cir. 1990) (quoting United States v. Ashworth, 836 F.2d 260, 266 (6th Cir. 1988)). “[The

relevant question” with respect to a Rule 29 motion “is whether, after viewing the evidence in

the light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307,

319 (1979). Mr. Lea has not satisfied either of these high bars.

       His sole argument is that the only trial evidence that tended to show his possession of the

firearm at issue—the testimony of Officers Wood and Wooley—was “inherently incredible”

because the officers testified that they observed Lea smoking a hand-rolled cigarette, but that

cigarette was not among the items seized from him. 1 Def. Mot. 4-5. Not so. As the government

points out, the officers’ testimony about the cigarette bears only on the irrelevant issue of

whether they credibly believed that Lea was smoking marijuana when they initially approached

him. 2 The absence of physical evidence of the cigarette hardly makes the officers’ testimony

that they saw and recovered a firearm from Lea’s front jacket pocket “inherently incredible.”

That consistent firsthand testimony from both officers—in conjunction with the physical

evidence of the gun, ammunition, digital scale, and currency recovered from Mr. Lea—was

sufficient to convince any rational juror that he possessed a firearm on March 5, 2019.

Accordingly, the Court sees no basis for ordering a new trial or entering a judgment of acquittal.




       1
         At trial, the parties stipulated that the firearm had traveled through interstate commerce
and that Mr. Lea had been and knew that he had been convicted of a crime punishable by
imprisonment for a term exceeding one year.
       2
       The Court addressed Mr. Lea’s Fourth Amendment challenges at a suppression hearing
on August 12, 2019.

                                                  2
      For the foregoing reasons, the Court will deny [56] Defendant’s Motion for Judgment of

Acquittal and New Trial. A separate Order shall accompany this memorandum opinion.




                                                         CHRISTOPHER R. COOPER
                                                         United States District Judge

Date: January 15, 2019




                                             3
